Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 5-9, 11-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2022/0061010).

Regarding claim 1, Harada discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Harada, paragraph [0131], IAB node, processor, memory) cause an integrated access and backhaul (IAB) mobile termination (MT) device (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102) to: 
receive an information element (IE) (Harada, paragraph [0091], configuration of SMTC notified using information elements)  via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC signaling), wherein the IE includes configuration information for one or more synchronization signal/physical broadcast channel (PBCH) block (SSB) measurement time configurations (SMTCs) for the IAB MT (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs); and 
perform a measurement on an SSB in one or more SMTC windows that correspond to the one or more SMTCs (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0092], IAB node performs measurement at each of the SMTCs);  
wherein the configuration information includes a bitmap to indicate a muting pattern, the muting pattern related to one or more SMTC occasions of the respective SMTCs to be muted, and wherein individual bits of the bitmap indicate whether respective SMTC occasions with a muting pattern group (MPG) of SMTC occasions are to be muted (Harada, paragraphs [0098]-[0112], SMTC muting patterns; paragraph [0117], bitmap of SSB transmission index).

Regarding claim 2, Harada discloses the one or more NTCRM of claim 1, wherein the configuration information for the respective one or more SMTC includes: 
a periodicity and offset of the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; Fig. 6B, periodicitAndOffset;  paragraph [0101], periodicity and offset configured by configuration information; paragraph [0115], periodicity and timing offset for SSB transmission); 
a duration of the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; Fig. 6B, duration); 
a set of SSBs to be measured within the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0062], set of SSBs) and 
a list of physical cell IDs to be measured during the SMTC window (Harada, paragraph [0105], SMTC muting patterns corresponding to cell IDs).  


Regarding claim 5, Harada discloses the one or more NTCRM of claim I, wherein the one or more SMTCs is 4 SMTCs (Harada, Fig. 4; Fig. 7).  

Regarding claim 6, Harada discloses the one or more NTCRM of claim 5, wherein the IE is a MeasObjectNR IE (Harada, paragraph [0087], MeasObjectNR).  

Regarding claim 7, Harada discloses the one or more NTCRM of claim 1, wherein the configuration information further includes an indication of a maximum number of physical cell IDs per SMTC window (Harada, Fig. 6B, pci-List, maxNrofPCIsPerSMTC of PhysCellId).  

Regarding claim 8, Harada discloses the one or more NTCRM of claim 1, wherein the SMTC windows are for intra-frequency measurements (Harada, paragraph [0063], SSBs may be orthogonal in time or frequency to SSBs used for UE access;  SSbs may get muted for inter-IAB-node measurement).  

Regarding claim 9, Harada discloses the one or more NTCRM of claim 1, wherein the SMTC windows are for inter-frequency measurements (Harada, paragraph [0063], SSBs may be orthogonal in time or frequency to SSBs used for UE access;  SSbs may get muted for inter-IAB-node measurement).  

Regarding claim 11, Harada discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Harada, paragraph [0131], IAB node, processor, memory) cause an integrated access and backhaul (IAB) parent node (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102; paragraph [0027], IAB node 10B is called parent IAB node) to: 
determine configuration information for a plurality of synchronization signal/physical broadcast channel (PBCH) block (SSB) measurement time configurations (SMTCs) for an IAB mobile termination (MT) of an IAB child node (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs); and 
encode, for transmission to the IAB MT via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC signaling), an information element (IE) (Harada, paragraph [0091], configuration of SMTC notified using information elements)  that includes the configuration information for the plurality of SMTCs (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs).  
wherein the configuration information includes: 
a bitmap to indicate a muting pattern, the muting pattern related to one or more SMTC occasions of the respective SMTCs to be muted, and wherein individual bits of the bitmap indicate whether respective SMTC occasions with a muting pattern group (MPG) of SMTC occasions are to be muted (Harada, Fig. 9, array of integers [which would be stored as bits] representing a muting pattern; paragraphs [0098]-[0105], SMTC muting patterns corresponding to cell IDs; paragraph [0117], bitmap of SSB transmission index); or -3- Attorney Docket No.: 111027-255466 Application No.: 16/991,839 
IPN: AC4292-USan indication of a maximum number of physical cell IDs per SMTC window that corresponds to one or more SMTCs (Harada, Fig. 6B, pci-List, maxNrofPCIsPerSMTC of PhysCellId; paragraph [0064], configuration information), and wherein an SMTC window is a window in which an IAB child node is to perform a measurement on an SSB (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0092], IAB node performs measurement at each of the SMTCs).

Regarding claim 12, Harada discloses the one or more NTCRM of claim 11, further comprising encoding an SSB for transmission in one or more or a plurality of SMTC windows that correspond to the respective SMTCs (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0092], IAB node performs measurement at each of the SMTCs).  

Claims 13, 15 and 16 are rejected under substantially the same rationale as claims 2, 1 and 5, respectively. 

Regarding claim 17, Harada discloses an apparatus to be implemented in an integrated access and backhaul (IAB) mobile termination (MT) (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102), the apparatus comprising: 
processor circuitry to (Harada, paragraph [0131], IAB node, processor, memory): 
receive an MeasObjectNR information element (IE) (Harada, paragraph [0087], MeasObjectNR; paragraph [0091], configuration of SMTC notified using information elements) via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC signaling), wherein the MeasObjectNR IE includes configuration information for a plurality of synchronization signal/physical broadcast channel (PBCH) block (SSB) measurement time configurations (SMTCs) for the IAB MT (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs), wherein the configuration information includes an indication of a maximum number of physical cell IDs per SMTC window (Harada, Fig. 6B, pci-List, maxNrofPCIsPerSMTC of PhysCellId; paragraph [0064], configuration information); and 
a memory to store the configuration information (Harada, paragraph [0131], IAB node, processor, memory).  

Claims 18-22 are rejected under substantially the same rationale as claims 2-5 and 1, respectively. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Lin et al. (US 2020/0228382).

Regarding claim 10, Harada discloses the one or more NTCRM of claim 9.   Harada does not explicitly disclose, but Lin discloses wherein the IE further includes: a list of inter-frequency cells with specific cell re-selection parameters; and a list of blacklisted inter- frequency cells (Lin, paragraph [0077], interFreqNeighCellLis, t-ReselectionNR, interFreqBlackCellList).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the parameters of Lin in the information element of Harada.  The motivation to combine the references would have been to facilitate cell reselection).


Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Harada does not disclose that a muting pattern is part of the configuration IE received via RRC signaling.  However, this is incorrect.   Harada discloses, in Fig. 9 and paragraphs [0098]-[0105], a muting pattern for SMTCs represented as an array of integers [which would be stored as bits].  Harada further discloses, in paragraph [0117], that an array of bits is referred to as a bitmap.  Harada further discloses, in paragraph [0101], that the muting pattern is configured by the configuration information; and in paragraph [0043] and claim 7, to receive measurement timing configuration information by RRC signaling.
Applicant further asserts that the information of Fig. 6B of Harada is not indicated in configuration information.  However, Harada discloses, in paragraph [0064], that Fig. 6B illustrates the configuration information.  
Applicant further discloses that Harada does not disclose both inter-frequency measurements and intra-frequency measurements.  However, this is incorrect.  Harada discloses, in paragraph [0063], SSBs MAY be orthogonal in time or frequency to SSBs used for UE access;  and that SSBs may get muted for inter-IAB-node measurement.    The disclosure that SSBs MAY be orthogonal in frequency means that they may be the same frequency or may be different frequencies.  Thus, the inter-IAB-node muting for measurements may be for IAB nodes that are same frequency or different frequencies.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466